ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Miller, Reg. No. 56022, on 15 September 2021.

The application has been amended as follows: 

In claim 1, on line 7, replace “the plurality” with –a plurality-.
In claim 1, on line 13, replace “computer-implemented process” with –computer-implemented processes-.
In claim 1, on line 16, add –process- after “test computer-implemented”.
In claim 5, on line 6, delete “each of”.
In claim 6, on line 2, delete “;”.

In claim 6, on line 15, replace “or” with –of-.
In claim 6, on line 15, replace “computer-implemented process” with –computer-implemented processes-.
In claim 8, on line 21, add -;- after “system”.
In claim 14, on line 18, replace “requirement scores” with –requirement score-.
In claim 14, on line 24, replace “text” with –test-.
In claim 15, on lines 3-6, delete “receive from the computer-implemented process under test a list of break event flags for each computer-implemented process of the plurality of computer-implemented processes;”.
In claim 15, on line 8, replace “the break” with –break-.
In claim 15, on line 8, replace “the list” with –a list-.
In claim 19, on line 5, add –process- after “computer-implemented”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, generating pre-breakage, post-breakage and cure result snapshots of test computer processes in a simulated network environment, wherein the snapshot comprise a non-functional requirement score and a risk score as outlined in the claims, and further wherein the snapshots are evaluated relative to one another in order to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘165 to Qiu et al. discloses comparing network simulations to real performance to detect fault presence, injecting various faults into the simulation to determine a root cause, and performing what-if testing of correction candidates to determine the optimal correction.
‘818 to Niestemski et al. discloses collecting real network traffic statistics, assigning penalty scores to storage elements, selecting a proposed reconfiguration based on aggregated penalty scores, simulating the selected reconfiguration and implementing a reconfiguration based on simulation results.
‘248 to Gudka et al. is a related application from the same assignee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113